DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milstein, US Patent No. 10,684,686.
Regarding claim 1, Milstein teaches a symbol decoding system for brain-computer interfacing (fig. 1), comprising: a neural signal recorder implanted into a brain of a user ([0010, 0046]); and a symbol decoder (fig. 1, device 12), the symbol decoder comprising: a processor (fig. 1, processor 21); and a memory (fig. 1, memory 20), where the memory comprises a symbol decoding application capable of directing the processor to: obtain neural signal data 
Regarding claim 2, Segal teaches wherein the neural signal recorder is a microelectrode array comprising a plurality of electrodes ([0079]).
Regarding claim 3, Segal teaches wherein the neural signal data describes spikes of neurons in proximity to respective electrodes in the plurality of electrodes ([0079]).
Regarding claim 4, Segal teaches further comprising at least one output device (fig. 1, computing device 13).
Regarding claim 5, Segal teaches wherein the output device is selected from the group consisting of displays and computer systems (fig. 1, computing device 13).
Regarding claim 8, Segal teaches wherein the memory further comprises a symbol database comprising: a plurality of symbols (fig. 5 and accompanying text); and plurality of commands (fig. 5 and accompanying text); wherein each symbol in the plurality of symbols is associated with a command (figs. 5-7).
Regarding claim 9, Segal teaches wherein the plurality of symbols comprise letters of an alphabet ([0051,0052]); and each letter of the alphabet is associated with a command to print the letter to a text string ([0044]).
Regarding claim 10, Segal teaches wherein the symbols for each letter in the alphabet are difference maximized (figs. 5-7 and accompanying text).

Regarding claims 12-15, they have similar limitations to those of claims 2-5 and are rejected on the same grounds presented above.
Regarding claims 18-20, they have similar limitations to those of claims 8-10 and are rejected on the same grounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (see above) in view of Howard, US Pub. No. 2020/0057964.
Regarding claim 6, Segal fails to explicitly teach wherein the symbol model is selected form the group consisting of: recurrent neural networks, long short-term memory networks, temporal convolutional networks, and hidden Markov models.
However, the same field of endeavor, Howard teaches a brain operating system that includes deep learning models such as recurrent neural network models.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Segal to include the learning model of 
Regarding claim 7, Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize the recurrent neural network to estimate the symbol from the neural signal data according to design needs and specifications.
Regarding claims 16 and 17, they have similar limitations to those of claims 6 and 7, and are rejected on the same grounds presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622